FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                      -- -- -- --                                 April 24, 2014
                                    07-12-00192-CV

NO. 14-0096

 BOB E. WOODY, THE RANCH,                        §
 LLC AND HECTOR H. CARDENAS,                     §
                                                                                 Travis County,
 JR.                                             §
 v.                                              §
                                                                                   7th District.
 J. BLACK'S, LP AND J. BLACK'S,                  §
 GP, LLC                                         §




                                                                                 March 14, 2014

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, BOB E. WOODY, THE RANCH, LLC AND
 HECTOR H. CARDENAS, JR., pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 24th day of April, 2014.


                                                     Blake A. Hawthorne, Clerk

                                                     By Kathy Sandoval, Deputy Clerk